


110 HR 5313 IH: To suspend temporarily the duty on a thermoplastic

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5313
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Shays introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on a thermoplastic
		  biodegradable polymer.
	
	
		1.Thermoplastic biodegradable
			 polymer
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902._._1,4-Benzenedicarboxylic acid, dimethyl ester, polymer with
						  1,4-butanediol and decanedioic acid (CAS No. 59914–11–3) (provided for in
						  subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
